SUPREME COURT OF ARIZONA

SETH LEIBSOHN, an individual;     )   Arizona Supreme Court
CENTER FOR ARIZONA POLICY ACTION, )   No. CV-22-0204-AP/EL
a nonprofit corporation;          )
ARIZONA FREE ENTERPRISE CLUB, a   )   Maricopa County
nonprofit corporation; GOLDWATER  )   Superior Court
INSTITUTE FOR PUBLIC POLICY AND   )   No. CV2022-009709
RESEARCH, a nonprofit             )
corporation; and AMERICANS FOR    )
PROSPERITY, a nonprofit           )
corporation                       )
                                  )
           Plaintiffs/Appellants, )
                                  )
                 v.               )
                                  )
KATIE HOBBS, in her capacity as   )
the Secretary of State of         )
Arizona,                          )
                                  )
              Defendant/Appellee, )
                                  )
VOTERS’ RIGHT TO KNOW, a          )
political committee,              )
                                  )
 Real Party in Interest/Appellee. )
__________________________________)    FILED 08/24/2022


                            DECISION ORDER

     Before the Court is an expedited election appeal regarding the

“Voters’ Right to Know Act” (Serial Number I-04-2022), a proposed

initiative for the November 8, 2022 General Election.     The Act seeks

to enact statutes that eliminate dark money practices by requiring

public disclosure of the original sources of contributions of over

$5,000 to fund campaign media spending in an election cycle.

     Appellants challenged the legal sufficiency of the petitions of

certain circulators, initially raising four objections but pursuing
Arizona Supreme Court No. CV 22-0204-AP/EL
Page 2 of 4

only two objections on appeal.              Relevant here, Appellants argued: (1)

certain circulators were not properly registered under A.R.S. § 19-

118 because they failed to submit a new or updated affidavit with

their registration application specific to I-04-2022 as required by

A.R.S. §    19-118(B)(5);       and   (2)    certain     circulators      who    reside   in

multiunit structures were not properly registered under A.R.S. § 19-

118 because they failed to provide a residence address that included

a relevant unit number.          After an evidentiary hearing, the superior

court denied these two objections.             Appellants timely appealed.

       The Court, en banc, has considered the briefs and authorities in

the record, the superior court’s ruling, and the relevant statutes

and case law in this expedited election matter.

       The Court unanimously finds that A.R.S. § 19-118 does require

each   circulator      to    submit   a     separate    affidavit    as    one    of   five

required items in each registration application submitted for each

petition    he    or   she    circulates.        But     any    circulators’      lack    of

compliance with § 19-118 does not invalidate the signatures gathered

by these circulators on the record and circumstances before us.

       The Circulator Portal established by the Secretary of State’s

Office (SOS), which was in operation at the time the Governor and the

Attorney    General     approved      the     2019     Elections    Procedures      Manual

pursuant to A.R.S. § 16-452, by design does not permit the submission

of more than one affidavit per circulator.                     See Declaration of Kori

Lorick 5.        By also refusing to accept manual submission of a hard
Arizona Supreme Court No. CV 22-0204-AP/EL
Page 3 of 4

copy affidavit, see id. at 3, the SOS rendered it impossible for

circulators     to    successfully      submit     a    registration         application     as

required by § 19-118 for I-04-2022 if they had already registered to

circulate other petitions.

       The   Court    unanimously      declines        to    find   that     the   initiative

committee, Voters’ Right to Know, or any individual circulator failed

to comply with § 19-118 when the SOS has prevented such compliance.

A   finding     of    non-compliance      and     disqualification           of    circulator

signatures      on    this    record    and     under       these      circumstances    would

“unreasonably        hinder   or    restrict”     the       exercise    of   the   initiative

power under article 4, part 1, sections (1) and (2) of the Arizona

Constitution.        Stanwitz v. Reagan, 245 Ariz. 344, 348 ¶ 14 (2018), as

amended (Nov. 27, 2018) (citation omitted) (internal quotation marks

omitted).       Therefore, signatures collected by such circulators in

connection with I-04-2022 are not subject to disqualification.

       We have every expectation that the SOS will remedy deficiencies

in the submission of information through the Circulator Portal and

accommodate     the    manual      submission     of    required       information     in   the

interim.      However, if an initiative committee seeks to submit the

information required pursuant to § 19-118 and the SOS refuses to

accept it, an aggrieved party should seek special action relief.

       The Court further unanimously finds that § 19-118(B)(1) does not

require a circulator residing in a multiunit structure to provide a

unit   number    in    connection      with   a   residence         address.       Therefore,
Arizona Supreme Court No. CV 22-0204-AP/EL
Page 4 of 4

circulators who did not supply a unit number nonetheless complied

with the statute.

       IT IS ORDERED affirming the superior court’s judgment.

       IT   IS   FURTHER   ORDERED   denying   the   parties’   requests   for

attorney fees as there is no prevailing party.       See § 19-118(F).

       A written Opinion detailing the Court’s reasoning will follow

in due course.

     DATED this 24th day of August, 2022.




                                                /s/
                                      ROBERT BRUTINEL
                                      Chief Justice



TO:
Thomas J Basile
Kory A Langhofer
Amy B Chan
Noah Gabrielsen
Joshua David Rothenberg Bendor
Joshua J. Messer
Travis Charles Hunt
Annabel Barraza
Spencer Garrett Scharff
Hon. Joseph P Mikitish
Hon. Jeff Fine
Alberto Rodriguez
Timothy A LaSota
Dominic Emil Draye